Spratley, J.,
dissenting.
While technical rules and precedent may justify a reversal of this case, it seems to me that the right of the case demands affirmation of the judgment of the trial court. Substantial justice is the goal of our jurisprudence. Its substance is not reached by words of praise but in appropriate action. Where a strict application of harsh technical rules will lead to injustice, we are justified in looking for sound reasons of avoidance.
I think the right of this case can be found by a reasonable interpretation of the letter of the insured to the insurer relative to the cancellation of his policy. The insured is a layman unlearned in the requirements of legal construction. His letter should be read as a whole, in the fight of the situation confronting him at the time it was written. His proposition of cancellation was based upon the thought that he would dispose of his car and get a return of unearned premium, thus leaving him in no need of insurance. He did not intend to cancel his insurance against loss or surrender any right, except under the happening of the named circumstances. If he had discussed the cancellation of his policy of insurance with an agent of the insurer, and had been advised that he would receive no return premium upon cancellation, he would not have insisted upon a cancellation, or desired one as long as he owned the car.
The three sentences of the letter cannot be separated from the context of the whole letter. If there had been specific words of conditional cancellation based upon return of premium, or disposal of his car, undoubtedly we would have held the cancellation effective only upon the performance of the condition. In making the insurance contract it was never contemplated by either of the parties that the insured would request or require a cancellation unless *956he got a portion of his premium refunded, or disposed of his interest in the property insured.
In order for the cancellation to have been effective, there must have been an unconditional order of cancellation, and an acceptance of the offer as made. The right to cancel was contractual. Upon the subject of cancellation, the minds of the parties never met. The conditions precedent were never performed. The insurer did not accept the request of the insured. It was merely referred to their agent. The most that can be said is that a cancellation was in contemplation but was never, in fact, made upon the terms of the offer of the insured.
In Virginia Hardwood Lbr. Co. v. Hughes, 140 Va. 249, 257, 124 S. E. 283, we approved the following statement from 9 Cyc., page 265, as follows:
“ ‘The offerer has a right to prescribe in his offer any conditions as to time, place, quantity, mode of acceptance, or other matters, which it may please him to insert in and make a part thereof, and the acceptance to conclude the agreement must in every respect meet and correspond with the offer, neither falling within or going beyond the terms proposed, but exactly meeting them at all points and closing with these just as they stand.’ ”
See also, John R. Davis Lbr. Co. v. Hartford Fire Ins. Co., 95 Wis. 226, 70 N. W. 84, 37 L. R. A. 131, 137.
In 45 C. J. S., Insurance, page 117, section 458, this is said: “The notice or request must be unconditional and absolute, and a conditional request for cancellation is not sufficient if it is not accepted by the company. The question whether a communication should or should not be construed as a notice of or request for cancellation will depend on the intent of the writer or speaker as ascertained from the whole instrument or all the circumstances, and doubts will be construed against cancellation.”
It is inconceivable to me that the insured intended to give the insurer anything of value or surrender any right without consideration or change of position. We are not required *957to believe that which normal and reasonable men know from experience to be incredible.
Again, the insurer received full compensation for the risk, at the rate required to protect it for loss. For that compensation, it should bear the liability it assumed. The insurer owed to the insured nothing more and owed him nothing less.
For these reasons, it seems to me that the offer of cancellation may be read in the light most favorable to the insured, and thus be distinguished from the cases cited in the majority opinion.